                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

CASSANDRA JACKSON,                            )
                                              )        Case No. 1:17-cv-335
       Plaintiff,                             )
                                              )        Judge Travis R. McDonough
v.                                            )
                                              )        Magistrate Judge Susan K. Lee
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
       Defendant.                             )


                                           ORDER



       On October 9, 2018, United States Magistrate Judge Susan K. Lee filed her Report and

Recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). Magistrate Judge Lee recommended that:

              Plaintiff’s motion for summary judgment (Doc. 18) be GRANTED IN

               PART to the extent it seeks remand to the Commissioner and DENIED

               IN PART to the extent it seeks an award of benefits.

              Commissioner’s motion for summary judgment (Doc. 20) be DENIED.

              Commissioner’s decision denying benefits be REVERSED AND

               REMANDED for further proceedings consistent with Magistrate Judge

               Lee’s report and recommendation.
       Neither party has filed objections to the Magistrate Judge’s Report and

Recommendation.1 Nevertheless, the Court has conducted a reviewed the Report and

Recommendation, as well as the record, and it agrees with Magistrate Judge Lee’s

well-reasoned conclusions.

       Accordingly:

              Plaintiff’s motion for summary judgment (Doc. 18) is hereby GRANTED

               IN PART to the extent it seeks remand to the Commissioner and

               DENIED IN PART to the extent it seeks an award of benefits.

              Commissioner’s motion for summary judgment (Doc. 20) is DENIED.

              Commissioner’s decision denying benefits is REVERSED AND REMANDED

               for further proceedings consistent with Magistrate Judge Lee’s report and

               recommendation (Doc. 22).

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




1
  Magistrate Judge Lee specifically advised Ms. Jackson that she had 14 days in which to object
to the Report and Recommendation and that failure to do so would waive his right to appeal.
(Doc. 22, at 17 n.9); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51
(1985) (noting that “[i]t does not appear that Congress intended to require district court review of
a magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither
party objects to those findings”). Even taking into account the three additional days for service
provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections
has now expired.


                                                2
